Citation Nr: 9925282	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pleural plaques as 
result of asbestos exposure.

2.  Entitlement to an increased evaluation for 
psychoneurosis, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to March 
1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March 1993 and January 1994 rating decisions of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 1993 rating decision, the 
RO denied a compensable evaluation for the veteran's service-
connected psychoneurosis.  In the January 1994 rating 
decision, the RO denied entitlement to service connection for 
a pulmonary disorder.  

The veteran and his representative appeared at hearing before 
a hearing officer at the RO in May 1994 and March 1995.  In a 
March 1995 statement, the veteran clarified his claim for a 
pulmonary disorder to include asbestosis.  In a July 1995 
rating decision, the RO increased the veteran's evaluation 
for service-connected psychoneurosis to 50 percent effective 
from the date of his claim to reopen.

In February 1998, the veteran requested that his claims 
folder be transferred from the San Juan RO to the St. 
Petersburg, Florida RO, as he had relocated to that area.  
The St. Petersburg, Florida RO is now the servicing RO.

The veteran was scheduled to appear before a Member of the 
Board at a hearing at the RO in December 1998; however, the 
veteran canceled this hearing in November 1998 and requested 
a hearing before a hearing officer at the RO.  The veteran 
was scheduled to appear at a hearing before a hearing officer 
at the RO in April 1999; however, the veteran failed to 
appear at this hearing.

In his November 1998 statement and a May 1999 VAF 9, the 
veteran stated that he was withdrawing all others issues and 
certified that the only issues on appeal were those set forth 
above.  


FINDING OF FACT

Competent evidence showing a nexus between the veteran's 
pleural plaques as result of asbestos exposure and active 
service is not of record.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim of 
entitlement to service connection for pleural plaques as 
result of asbestos exposure.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for pleural plaques 
as a result of asbestos exposure. 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service records indicate that the veteran served as a Seabee 
as part of a construction battalion during service.  Service 
medical records do not reveal that the appellant complained 
of, was treated for, or was diagnosed for a lung disorder 
during active service.  

At a May 1945 VA examination, the veteran complained of pain 
in the left chest.  On evaluation, his respiratory system was 
normal.

Private medical records dated in January and February 1993 
show diagnoses of stable restrictive lung disease most likely 
secondary to asbestos, silica exposure and chronic pleural 
changes bilaterally probably asbestos related.  A January 
1993 pulmonary function report shows moderate overall 
ventilatory impairment due to restriction of lung inflation 
and a February 1993 x-ray reveals some dense pleural 
calcification and plaques present.

At his May 1994 hearing, the veteran testified that his lungs 
were okay when he entered service, but in 1992, he was told 
he had small lungs, because they were calcified and spotted.  
According to the veteran, his lung problem developed as a 
result of exposure to chemicals and fumes while in a Quonset 
(sic) hut.  The veteran also testified that when he fell 30 
feet down a mountain during service, he landed on his chest 
and this contributed to his pulmonary disorder.  The veteran 
reported that he smoked a pipe for 44 years, but did not 
inhale the smoke and that he worked as an electrician since 
service.  

In October 1995, the Bureau of Naval Personnel provided the 
following statement:

We have no way of determining to what 
extent Mr. [redacted] was exposed to asbestos 
during his Naval Service.  We know 
General Specifications for Ships during 
this period required heated surfaces be 
covered with an insulating material and 
it is highly probable that asbestos 
products were used to achieve this end.  
Items that required insulation included 
piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and 
heaters.  Mr. [redacted]'s occupation was a 
Seaman.  The probability of exposure to 
asbestos was minimal.  However, a 
positive statement that the veteran was 
or was not exposed cannot be made.

A December 1998 VA x-ray evaluation revealed pulmonary 
emphysema, chronic inflammatory pneumonopathy, and possible 
old asbestos exposure.

The veteran's claim for service connection for pleural 
plaques as a result of asbestos exposure is not well 
grounded.  The veteran is competent to report that on which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his current lung disorder 
resulted from his exposure to asbestos during service cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, private and VA x-ray 
evaluations revealed pleural changes indicative of possible 
exposure to asbestos.  However, there is no competent 
evidence of inservice pleural changes and no competent 
evidence linking the current lung disorder to include 
possible old asbestos exposure to service.  The veteran's 
attempts to link the post service findings to service are not 
competent and do not establish a well grounded claim.  As 
there is no competent medical evidence showing a nexus of the 
veteran's pleural changes as a result of asbestos exposure to 
his service, the veteran's claim for service connection for 
pleural changes as a result of asbestos exposure is not well 
grounded.  See Nolen v. West, 12 Vet. App. 347 (1999).  
Accordingly, the claim is denied.

The veteran has also claimed that a respiratory disorder is 
due to chemical and fume exposure during service.  As above, 
there is no competent evidence of a respiratory disorder 
during service, there is no competent evidence of a 
respiratory disorder in proximity to service, and there is no 
competent evidence linking a remote post-service respiratory 
disorder to any incident of service, including claimed 
exposure to asbestos, chemicals or fumes.  The claim for 
service connection for any respiratory disorder, regardless 
of the claimed theory of entitlement, is not well grounded.  
There is no doubt to be resolved.


ORDER

Service connection for a respiratory disorder to included 
pleural changes as a result of asbestos exposure is denied.


REMAND

The Board observes that the VA examiner at the December 1998 
VA examination reported that the veteran was hospitalized on 
the psychiatric ward at a VA facility in June 1997.  Records 
of such hospitalization are not present in the claims folder.  
The VA's statutory duty to assist the veteran includes the 
duty to obtain recent treatment records so that the 
evaluation of the disability will be a fully informed one.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain relevant copies 
of VA clinical documentation pertaining 
to veteran's hospitalization in June 1997 
and associate them with the claims 
folder. 

2.  The veteran is informed that if he 
has competent evidence that supports his 
claim, that evidence must be submitted to 
the RO.  38 C.F.R. § 3.103 (1998).

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

